Case: 16-50141      Document: 00513964496         Page: 1    Date Filed: 04/24/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 16-50141                                FILED
                                  Summary Calendar                          April 24, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
CARLOS PAUL GONZALEZ,

                                                 Petitioner-Appellant

v.

J. S. WILLIS, Warden,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CV-402


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM:*
       Carlos Paul Gonzalez, federal prisoner # 82609-179, appeals the denial
of his 28 U.S.C. § 2241 petition challenging his 135-month sentence for
conspiring to commit mail and wire fraud. He argues that the district court
erred by dismissing his claims that the court lacked subject matter jurisdiction
over his case and that his sentence violated his ex post facto rights.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50141     Document: 00513964496     Page: 2   Date Filed: 04/24/2017


                                  No. 16-50141

      We review de novo the dismissal of a § 2241 petition. Pack v. Yusuff,
218 F.3d 448, 451 (5th Cir. 2000). Generally, claims of trial or sentencing
errors are not properly raised in a § 2241 petition. Tolliver v. Dobre, 211 F.3d
876, 877-78 (5th Cir. 2000). However, a § 2241 petition that attacks a federal
sentence may be considered if the petitioner shows that § 2255 is “inadequate
or ineffective to test the legality of his detention.” § 2255(e). To satisfy this
“savings clause,” the petitioner must show that the claims are “based on a
retroactively applicable Supreme Court decision which establishes that
petitioner may have been convicted of a nonexistent offense,” and that the
claims were previously “foreclosed by circuit law.” Reyes-Requena v. United
States, 243 F.3d 893, 904 (5th Cir. 2001).
      As the district court correctly determined, Gonzalez has failed to make
such a showing. Contrary to Gonzalez’s assertion, the denial of his prior § 2255
motion does not, in and of itself, establish that § 2255 relief is inadequate. See
Pack, 218 F.3d at 452-53. Nor does Peugh v. United States, 133 S. Ct. 2072,
2078 (2013), which addressed an application of the United States Sentencing
Guidelines, establish that Gonzalez was convicted of a nonexistent offense. See
Reyes-Requena, 243 F.3d at 904.
      The judgment of the district court is AFFIRMED.




                                        2